Quillian, J.
The defendant insists that the note was without consideration because the alleged indebtedness had been satisfied by a prior judgment which was res adjudicata of the present action. The plaintiff testified that the present action was instituted for a note the consideration of which was a separate account from that for which a previous judgment was rendered against the defendant. Two> accounts may exist between the same parties so as to give two separate and distinct causes of action. Gowder v. Reeves, 61 Ga. App. 715 (7 S. E. 2d 337). There was sufficient evidence to support the verdict, and the trial judge did not err in denying the motion, for a new trial.

Judgment affirmed.


Felton, C. J., and Nichols, J., concur.